Citation Nr: 1009841	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  97-10 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), as 
due to personal assault/military sexual trauma (MST).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Aunt


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1979 to February 
1988.  The Veteran also had verified service in the Army 
Reserves from March 1993 to March 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1996 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The Board notes that the Veteran requested an RO hearing in 
connection with the current claim.  This hearing was 
scheduled and subsequently held in April 1997.  The Veteran 
and her aunt testified at that time and the hearing 
transcript is of record.  The record was left open for a 
period of 60 days following the hearing to afford the Veteran 
the opportunity to submit additional evidence in support of 
her current claim.  The Veteran submitted copies of her 
journals.  This evidence was reviewed and associated with the 
claims file. 

The Veteran also requested a video-conference hearing with a 
Veterans Law Judge (VLJ).  This hearing was scheduled and 
subsequently held in November 1998.  The Veteran testified at 
that time and the hearing transcript is of record.  The 
Veteran was informed in a letter dated March 2008 that the 
VLJ who conducted that hearing was no longer employed at the 
Board.  She was advised that she could appear at another 
hearing, and if she did not respond within 30 days, it would 
be assumed that she did not want another hearing.  The 
Veteran did not respond to this notice letter.  While the 
Veteran recently requested a hearing, in light of the 
favorable disposition herein, the lack of a hearing will not 
be prejudicial.

Moreover, the Veteran attempted to change her representative 
by way of statements dated in March 2007 and November 2009.  
It is noted that the March 2007 statement was not of record 
at the time of the Board's prior remand.  As her request to 
change representatives was received years after the appeal 
was certified to the Board and as good cause for changing 
representatives has not been shown, no change in 
representation will be recognized in connection with this 
appeal.  See 38 C.F.R. § 20.1304 (2009). 

The Veteran's claim has been remanded on three prior 
occasions for additional evidentiary development.  Most 
recently, the claim was remanded in May 2008 for compliance 
with Stegall v. West, 11 Vet. App. 268, 270-71 (holding that 
a remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the Board's remand order).  
The requested development was completed and the Veteran's 
claim is before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran has not alleged, nor does the record reflect, 
that she engaged in combat.

2.  The Veteran's reports of spousal abuse during active 
service as well as reports of sexual harassment and an 
incident in the Army Reserves in which the Veteran was 
subjected to indecent exposure by a fellow reservist have 
been sufficiently corroborated.

3.  Resolving all doubt in the Veteran's favor, psychiatric 
disorders, to include PTSD, are linked by competent evidence 
to a corroborated in-service stressor.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, acquired 
psychiatric disorders, including PTSD, were incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Establishing Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishing service connection for PTSD requires that there 
be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; (3) and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997).  The diagnosis of a mental disorder must conform 
to the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV) and be supported by the findings of a 
medical examiner.  See 38 C.F.R. § 4.125(a) (2009).  

In adjudicating a claim of service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) 
(2009); see also, 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256-
58 (Feb. 8, 2000).  

If VA determines that the Veteran did not engage in combat, 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  Instead, there must be credible 
supporting evidence.  The credible supporting evidence is not 
limited to service department records, but can be from any 
source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see 
also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

If a PTSD claim is based on an in-service MST/personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate an account of a stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has said that the categorical statement used 
in other decisions, such as Moreau and Cohen, that an opinion 
by a mental health professional based on a post-service 
examination cannot be used to establish the occurrence of a 
stressor is not operative in a personal assault case.  See 
Patton v. West, 12 Vet. App. 272, 279-280 (1999).

For claims filed on or after October 29, 2008, VA amended the 
regulations governing adjudication of PTSD claims by 
eliminating the need to provide evidence corroborating the 
occurrence of a claimed in-service stressor in claims in 
which PTSD was diagnosed in service.  See 74 Fed. Reg. 14491-
92 (Mar. 31, 2009).  This regulatory change is not applicable 
in the instant case as the Veteran does not allege, nor does 
the record reflect, that she was diagnosed with or treated 
for PTSD in service.  



II.  Factual Background and Analysis

Preliminarily, the Board notes that the Veteran has not 
alleged, nor does the record reflect, that the Veteran 
engaged in combat.  Therefore, to support her service 
connection claim for PTSD, the Veteran must provide credible 
corroborating evidence to establish the occurrence of a 
claimed stressor.  See Dizoglio, supra; see also, Doran v. 
Brown, 6 Vet. App. 283, 289 (1994) (noting that a non-combat 
stressor must be corroborated by credible supporting 
evidence).  Here, the Board's September 2003 remand order 
indicated that the following two stressors had been 
sufficiently verified: 

(1)  Spousal abuse during military 
service (based on a June 1982 service 
treatment record (STR) and the 
Veteran's testimony at the April 1997 
RO hearing); 

(2)  Sexual harassment during service 
and an incident in the Reserves in 
which the Veteran was subjected to 
indecent exposure by a fellow reservist 
(based on the Veteran's aunt's April 
1997 RO hearing testimony, a September 
1997statement by the Veteran's sister, 
and an October 2001 "buddy statement" 
from J.H., a fellow reservist).

At issue in this case, therefore, is whether the Veteran's 
currently diagnosed PTSD can be linked by medical evidence to 
the corroborated in-service stressors described immediately 
above.  Resolving all doubt in the Veteran's favor, the Board 
finds that the evidence of record enables a finding that the 
Veteran's currently diagnosed PTSD is related to the 
corroborated in-service stressors described above because the 
medical evidence is in relative equipoise.  Accordingly, the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, as due to 
personal assault/ MST, is granted.
 
Service treatment records (STRs) associated with the claims 
file revealed that the Veteran was afforded clinical 
evaluations and physical examinations in November 1978 and 
November 1981.  The clinical evaluations were essentially 
normal and no psychiatric abnormalities were noted.

The Veteran was subsequently seen at sick call in June 1982 
after getting into a fight at her house.  The Veteran 
reported that she was choked during the fight, but never lost 
consciousness.  A physical examination showed that the left 
side of the Veteran's throat was swollen.  The impression was 
soft tissue swelling, left side of the throat, normal 
variant.  A notation on the examination report further 
indicated that the Veteran did not wish to press charges.  
Clinical evaluations and physical examinations administered 
thereafter, in February 1983 and March 1987, respectively, 
were also essentially normal and no psychiatric abnormalities 
were noted.    

The Veteran's history of childhood and in-service abuse and 
sexual trauma is well-documented in both private and VA 
mental health treatment records.  For instance, the Veteran 
underwent a VA trauma recovery program (TRP) consultation in 
August 1995.  At the time of the consultation, the Veteran 
related multiple incidents of sexual abuse as a child.  
According to the Veteran, she re-experienced these childhood 
abuse memories through weekly, vivid intrusive thoughts which 
occurred approximately one to two times per week.  The 
Veteran also reported panic attacks, the first of which 
occurred in service in 1979 after a superior officer called 
the Veteran into his office and locked the door.  

The Veteran was admitted to a VA medical facility in May 1996 
for inpatient psychiatric treatment.  She reported a long 
history of sexual abuse, both as a child and while serving in 
the Navy.  The Veteran was discharged in June 1996 and the 
impression at that time was recurrent major depression with 
some psychotic symptoms, as well as chronic PTSD.  

The Veteran filed the current claim in August 1996.  Shortly 
thereafter, she submitted numerous lay statements which 
purportedly documented personal assault in service.  A 
careful review of these statements revealed that the Veteran 
alleged that she was subjected to sexual harassment, unwanted 
touching, and rape.  She also intermittently identified some 
of her claimed assailants by name.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in connection with the current claim in September 
1996.  She reported a past medical history significant for 
numerous inpatient psychiatric treatment stays and attributed 
her depression to "finding out that I was abused as a kid."  
Diagnostic testing performed at that time failed to provide 
support for a diagnosis of PTSD.  However, it was noted that 
the Veteran "may be experiencing significant levels of 
depression and anxiety at the present time."  Following a 
psychiatric examination, the examiner diagnosed the Veteran 
as having schizoaffective disorder.  In addition, the 
examiner noted that the Veteran did not satisfy the criteria 
for a diagnosis of PTSD, and in fact, the examiner further 
noted that the Veteran did not mention any of the alleged in-
service assaults at that time.  Accordingly, the examiner 
determined that "although she gives a history of cyclical 
mood swings, the overall picture is more consistent with 
schizo-affective disorder." 

The Veteran and her aunt subsequently testified at an RO 
hearing in April 1997.  Specifically, the Veteran recounted 
numerous instances during her Naval service in which she was 
subjected to unwanted advances, unwanted touching, and rape.  
She also testified that she kept various journals documenting 
these incidents, as well as unrelated incidents of spousal 
abuse, and that some of the entries contained therein were 
written by some of her other personalities.  The Veteran also 
recalled incidents of unwanted touching and indecent exposure 
during her period of service in the Army Reserves.  She also 
noted that she was referred to as the "[redacted]" 
because she was "forever having stomachaches, headaches, any 
little ache I went because I was trying to get away from the 
people that I worked for."  The Veteran's aunt recalled an 
incident in which an officer purportedly called the Veteran a 
"whore," among other names.  The Veteran's aunt also 
provided testimony on the ways in which the Veteran's 
personality had changed since service.  

The Veteran returned to a VA medical facility in June 1997 
for inpatient psychiatric care.  She reported suicidal and 
homicidal thoughts at the time of admission.  A notation on 
the July 1997 discharge summary indicated that the Veteran 
"has a lot of depression and intrusive thoughts related to 
sexual trauma that was experience [sic] during childhood and 
during the military."  The impression was PTSD secondary to 
sexual trauma; anxiety; and a history of bipolar and multiple 
personality disorders. 

In September 1997, the Veteran's sister submitted a statement 
in support of the current claim.  Specifically, the Veteran's 
sister indicated that that the Veteran shared numerous 
stories about the ways in which she was subjected to 
inappropriate comments and sexual harassment in service.  The 
Veteran's sister also stated that she witnessed one event in 
which "Chief Robinson" indicated that he would "take care 
of" the Veteran if she allowed him to do so.  

The Veteran also testified at a November 1998 video-
conference hearing.  In particular, she stated that she first 
experienced PTSD symptoms in service after she was 
purportedly raped by "BMC Smith."  The Veteran also 
reported having symptoms of schizophrenia (i.e., "hearing 
voices and seeing things") months after discharge from 
service.  The Veteran also denied seeking psychiatric 
treatment in service and stated that she never reported 
incidents of sexual harassment to her supervisors.  

The Veteran was afforded another VA C&P examination in July 
1999.  Diagnostic testing administered at that time was 
interpreted to show evidence of severe depressive symptoms.  
However, it was noted that the test results failed to provide 
support for a diagnosis of PTSD.  According to the examiner, 
the Veteran's profile on the test was suggestive of a 
"deliberate attempt to exaggerate current symptoms."  
Moreover, the examiner noted that the Veteran's rapid 
response to the test items was suggestive of the possibility 
that she did not carefully read and respond to the items.  

VA administered another C&P examination in September 1999.  
The Veteran indicated that her past history was significant 
for sexual, mental, and physical abuse, both as a child and 
in the military.  Following a psychiatric examination, the 
examiner diagnosed the Veteran as having recurrent, severe 
major depressive disorder with psychotic features; anxiety 
disorder; PTSD with past progressive and borderline features; 
and polysubstance abuse.  

In a June 2000 VA examination, the examiner diagnosed the 
Veteran as having chronic PTSD, among other psychiatric 
conditions, secondary to sexual trauma.  

In October 2001, J.H., a fellow reservist submitted a 
statement in which he stated that the Veteran worked for him 
in the Army Reserves.  J.H. also stated that he was aware of 
the Veteran's frequent problems with headaches and 
nightmares.  According to J.H., the Veteran confided in him 
that she was subjected to sexual harassment and indecent 
exposure.  J.H. also stated that the Veteran attributed her 
"mood swings and attitude changes" to these in-service 
incidents.  J.H. further stated that the Veteran refused to 
seek treatment at that time because of fear and unwanted 
attention.

The Veteran was afforded another VA C&P examination in April 
2006.  She indicated at the time of the examination that she 
was raped on multiple occasions by two men while serving in 
the Navy.  She did not, however, seek treatment until after 
discharge from service.  Following a psychiatric examination, 
the Veteran was diagnosed as having PTSD related to military 
sexual trauma as well as polysubstance dependence in full 
sustained remission.   

VA administered another VA C&P examination in May 2009.  
Following a psychiatric examination, the examiner determined 
that the Veteran met the criteria for a diagnosis of PTSD 
based on her "alleged sexual assaults and harassments 
(multiple incidents)."  The examiner also diagnosed the 
Veteran as having bipolar and dissociative disorders.  The 
examiner further noted:

It is evident that the alleged sexual 
assaults and harassments experienced by 
the Veteran while on active duty and 
reserve duty with the USN/USA resulted 
in chronic PTSD symptoms, which have 
persisted in recent years . . .

[The Veteran's currently diagnosed 
PTSD] [w]as most likely permanently 
aggravated by alleged sexual assaults 
while on active duty in Virginia with 
the US Navy and while on reserve duty 
with the US Army.  It is a matter of VA 
records that the Veteran has 
acknowledged sexual molestation by a 
man when she was a child.  These 
traumas would predispose an average 
individual to have psychiatric symptoms 
and psychological maladaptations in 
subsequent years, including PTSD, 
depressive and dissociative and 
borderline personality disorders.  
There is no evidence that the Veteran 
had any psychiatric disturbances that 
limited her unrestricted duty while in 
the Navy.  In fact, she ultimately 
attained an E-5 rank within her rating.  
It was only after her alleged sexual 
assault and threat of harm by a trusted 
leading petty officer that she 
subsequently developed PTSD symptoms.

Also associated with the claims file is a VA mental health 
treatment note dated November 2009.  The examiner noted 
that he had counseled the Veteran since July 2008 and he 
recounted one instance in which the Veteran had a 
"dissociative flashback" to one of the claimed in-service 
rapes.  Based on his observations of the Veteran's 
emotional and bodily response to this incident, he 
concluded that there was "no doubt" that the in-service 
rapes occurred (despite her previous history of childhood 
sexual trauma).  

Moreover, the examiner determined, based on his years 
professional training and specialized expertise working 
with survivors of MST, that the in-service trauma was the 
"proximal cause or precipitating factor" in the 
development of the Veteran's  PTSD and other psychiatric 
conditions.  The examiner also acknowledged that her 
childhood abuse was a preexisting risk factor, but not the 
direct cause of her psychiatric disorders.  The impression 
was PTSD, major depressive disorder, and dissociative 
identity disorder as a result of MST with a history of 
childhood sexual abuse and emotional neglect (as distal 
predisposing factors).    

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.  

Here, the Board notes that there are competing opinions in 
this instance offering different conclusions as to whether 
the Veteran's currently diagnosed PTSD is related to service, 
and specifically to a corroborated in-service stressor 
pertaining to MST.  While the Board may not reject a 
favorable medical opinion based on its own unsubstantiated 
medical conclusions, see Obert v. Brown, 5 Vet. App. 30, 33 
(1993), the Board does have the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  
In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  However, the Court has declined 
to adopt the "treating physician rule," which would give 
the opinion of a treating physician greater weight in claims 
made by the Veteran.  See Guerrieri, 4 Vet. App. at 471-72.

In this regard, VA C&P examinations administered in September 
1996 and July 1999 determined that diagnostic testing 
performed at those times failed to provide support for a 
diagnosis of PTSD.  In support of this contention, these 
examiners indicated that the Veteran either (1) failed to 
mention the alleged in-service assaults; (2) deliberately 
attempted to exaggerate her current symptoms; and/or (3) 
noted that the Veteran's rapid response to the diagnostic 
test items suggested that she did not carefully read and 
respond to the test items.  On the other hand, subsequent VA 
examinations administered in September 1999, June 2000, April 
2006, May 2009, and November 2009 diagnosed the Veteran as 
having PTSD.  These examiners linked the Veteran's currently 
diagnosed PTSD in part to her in-service sexual assaults and 
harassment.  The May 2009 VA C&P examiner's opinion, in 
particular, was based on a thorough review of the Veteran's 
claims file and included a complete rationale for the stated 
opinion as described above.

Where, as here, there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
Veteran.  Moreover, the Board cannot reasonably disassociate 
the nature or severity of the Veteran's psychiatric 
disability caused by in-service events and other non-service-
related experiences.  

The Board also notes that the opinion from the VA clinical 
psychologist in November 2009 indicates that based on his 
experience working with survivors of MST that the MST also 
contributed to other psychiatric disorders, including major 
depressive disorder and dissociative identity disorder.  The 
Board finds the opinion highly probative as it is based on 
examinations of the Veteran, accurate facts, and as a 
rationale is provided.  Thus, resolving all reasonable doubt 
in favor of the Veteran, the Board finds that the Veteran is 
entitled to service connection for acquired psychiatric 
disorders, to include PTSD, as due to personal assault/ MST.  
Accordingly, service connection is granted. 

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  



ORDER

Service connection for acquired psychiatric disorders, to 
include PTSD, as due to personal assault/ MST, is granted 
subject to the law and regulations governing the payment of 
monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


